Citation Nr: 1812880	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-24 792	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Propriety of reduction of Veteran's VA disability benefits based on incarceration from the 61st day following an October 14, 2017 date of incarceration.  

2.  Propriety of termination of apportionment due to personal hardship.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from June 2000 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.
 
An issue potentially on appeal, concerning waiver of overpayment, is not herein addressed. 


FINDING OF FACT

On February 10, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2018 the Veteran submitted a signed request to withdraw his notices of disagreement regarding dates of incarceration, and regarding requested termination of apportionment.  He requested instead that apportionment proceed for his wife and children.  The request is expedited in this case in order to attempt to avoid loss of housing of the Veteran's spouse and children through eviction.  

As clarified in a report of contact dated February 6, 2018, an RO administrator has indicated that this dismissal is required prior to processing of the Veteran's current apportionment request.  Hence, while it does not appear that appeals were perfected as to the above issues, but only initiated, the Board will nonetheless recognize withdrawal of these initiated appeals in order to facilitate the requested administrative apportionment process.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn appeals that have been initiated as listed hereinabove, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


